Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT,

AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT, AND

AMENDMENT NO. 1 TO CANADIAN GUARANTEE AND COLLATERAL

AGREEMENT

AMENDMENT NO. 2 dated as of October 28, 2011 to the ABL Credit Agreement dated
as of December 9, 2010 (as amended by Amendment No. 1, dated as of April 28,
2011, the “Credit Agreement”) among AbitibiBowater Inc., a Delaware corporation
(“AbitibiBowater”), the Subsidiaries of AbitibiBowater party thereto (together
with AbitibiBowater, collectively, the “Borrowers”), the Lenders party thereto
from time to time and Citibank, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent, AMENDMENT NO. 1 dated as of
October 28, 2011 to the Guarantee and Collateral Agreement dated as of
December 9, 2010 (the “Guarantee and Collateral Agreement”) among the
Subsidiaries of AbitibiBowater party thereto and Citibank, N.A., as Collateral
Agent, and AMENDMENT NO. 1 dated as of October 28, 2011 to the Canadian
Guarantee and Collateral Agreement dated as of December 9, 2010 (the “Canadian
Guarantee and Collateral Agreement”) among the Subsidiaries of AbitibiBowater
party thereto and Citibank, N.A., as Collateral Agent (this “Amendment”).

The parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement, Guarantee and Collateral Agreement or
Canadian Guarantee and Collateral Agreement, as applicable, shall, as of the
Second Amendment Effective Date (as defined below), refer to the Credit
Agreement, Guarantee and Collateral Agreement or Canadian Guarantee and
Collateral Agreement, as applicable, as amended hereby.

SECTION 2. Amendments to Credit Agreement.

(a) The fourth “WHEREAS” clause in the recitals to the Credit Agreement is
amended by deleting “maturing four years from the Effective Date” each time that
it appears.

(b) The amount “U.S. $150,000,000” in the fifth “WHEREAS” clause in the recitals
to the Credit Agreement is replaced with the amount “U.S. $200,000,000”.

(c) The following definitions in Section 1.01 of the Credit Agreement are
amended and restated to read in their entirety as follows:

“Applicable Commitment Fee Percentage” initially shall mean a percentage per
annum equal to 0.50%. From and after each Start Date to and including the
applicable End Date, the Applicable Commitment Fee Percentage (hereinafter, the
“Adjustable Applicable Commitment Fee Percentage”) shall be that commitment
percentage set forth below opposite the Historical Unutilized Commitment
Percentage for such Start Date, as determined by the Administrative Agent:



--------------------------------------------------------------------------------

Level

  

Historical Unutilized
Commitment Percentage

   Commitment Fee Percentage  

I

   Greater than or equal to 50%      0.50 % 

II

   Less than 50%      0.375 % 

Notwithstanding the foregoing, from and after the most recent Incremental
Commitment Date for any Incremental Commitment Agreement pursuant to which the
Applicable Commitment Fee Percentages and Adjustable Applicable Commitment Fee
Percentages have been increased above the Applicable Commitment Fee Percentages
and the Adjustable Applicable Commitment Fee Percentages in effect immediately
prior to such Incremental Commitment Date, each of the Applicable Commitment Fee
Percentages and the Adjustable Applicable Commitment Fee Percentages shall be
increased to those respective percentages per annum set forth in the applicable
Incremental Commitment Agreement.

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans or Canadian Prime
Rate Loans, 0.75% and (B) Eurodollar Loans or Bankers’ Acceptance Loans, 1.75%;
and (ii) in the case of Swingline Loans, 0.75%. From and after each Start Date
to and including the applicable End Date, the Applicable Margins for such Loans
(the “Adjustable Applicable Margins”) shall be those set forth below opposite
the Historical Excess Availability for such Start Date, as determined by the
Administrative Agent:

 

Level

  

Historical Excess
Availability

   Revolving
Loans Maintained as
Eurodollar Loans or
Bankers’ Acceptance
Loans     Revolving Loans and
Swingline  Loans
Maintained as
Base Rate Loans  or
Canadian Prime Rate
Loans  

I

   Greater than or equal to 66.7% of Total Commitment as then in effect     
1.75 %      0.75 % 

II

   Less than 66.7% of Total Commitment but greater than or equal to 33.3% of
Total Commitment as then in effect      2.00 %      1.00 % 

III

   Less than 33.3% of Total Commitment as then in effect      2.25 %      1.25
% 

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined upon receipt by the Administrative Agent
of a Borrowing

 

2



--------------------------------------------------------------------------------

Base Certificate pursuant to Section 9.04(h). The Adjustable Applicable Margins
so determined shall apply, except as set forth in the immediately succeeding
sentence, from the relevant Start Date to the applicable End Date, at which
time, if no Borrowing Base Certificate has been delivered to the Administrative
Agent, the Adjustable Applicable Margins shall be those that correspond to a
Historical Excess Availability at Level III (such Adjustable Applicable Margins
as so determined, the “Highest Adjustable Applicable Margins”) until such time
when a Borrowing Base Certificate is delivered, at which time the Adjusted
Applicable Margins shall be re-determined as set forth above. Notwithstanding
the foregoing, (i) subject to clause (ii) below, to but not including the
initial Start Date, the Adjustable Applicable Margins shall be maintained at
Level II above, (ii) at all times during which there shall exist any Event of
Default the Adjustable Applicable Margins shall be maintained at the Highest
Adjustable Applicable Margins, (iii) from and after the most recent Incremental
Commitment Date for any Incremental Commitment Agreement pursuant to which the
Applicable Margins and Adjustable Applicable Margins have been increased above
the Applicable Margins and the Adjustable Applicable Margins in effect
immediately prior to such Incremental Commitment Date, each of the Applicable
Margins and the Adjustable Applicable Margins shall be increased to those
respective percentages per annum set forth in the applicable Incremental
Commitment Agreement and (iv) if an Event of Default shall have occurred and be
continuing and the Required Lenders shall have so elected by notice to the
Borrowers, then the Applicable Margin determined pursuant to the foregoing
provisions of this definition shall be increased by 2.00% per annum (provided
that in the case of an Event of Default under Section 11.01(b), (c), (g) or (h),
such increase shall occur automatically upon the occurrence of such Event of
Default without requirement of notice).

“Canadian Subsidiary Guarantors” shall mean (a) each Canadian Subsidiary of
AbitibiBowater that is a Material Wholly-Owned Subsidiary (other than Excluded
Subsidiaries and any Canadian Borrowers), whether existing on the Closing Date
or established, created or acquired after the Closing Date and (b) each other
Canadian Subsidiary of AbitibiBowater that becomes party to the Canadian
Guarantee and Collateral Agreement as a “Guarantor” and “Grantor”, in each case
unless and until such time as the respective Canadian Subsidiary is released
from all of its obligations under the Security Documents to which it is a party
in accordance with the terms and provisions thereof.

“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than the Compliance Amount and (y) ending on the
first date thereafter on which the Excess Availability has been equal to or
greater than the Compliance Amount for 40 consecutive days.

“Dominion Period” shall mean any period (i) commencing on the date after the
date on which (x) an Event of Default has occurred and is continuing and (except
in the case of an Event of Default under Section 11.01(g) or (h)) notice of
commencement of a Dominion Period has been delivered by the Administrative Agent
to the Loan Parties or (y) the Excess Availability is less than the Compliance
Amount for two consecutive Business Days and (ii) ending on the first date
thereafter on which (x) no Event of Default exists and (y) the Excess
Availability has been equal to or greater than the Compliance Amount for
forty-five consecutive days. The Administrative Agent may, if it so elects, and
shall, if so instructed by the Required Lenders, deliver the notice contemplated
by clause (i) above promptly upon becoming aware of the existence of an Event of
Default.

 

3



--------------------------------------------------------------------------------

“Excluded Accounts” shall mean (i) any disbursement deposit account the funds in
which are used solely (other than to a de minimis extent) for the payment of
salaries and wages, employee benefits, workers’ compensation and similar
expenses or that has an ending daily balance of zero; (ii) trust accounts for
the benefit of directors, officers or employees; (iii) the escrow account
established under the Senior Secured Notes Documents; (iv) any account held by a
Subsidiary that is not a Loan Party; and (v) deposit accounts, securities
accounts and commodities accounts, the aggregate average daily balance in which,
together with the aggregate average daily balance in all Specified Collection
Accounts (in each case determined for the most recently completed calendar
month) does not at any time exceed (x) $20,000,000 in the aggregate for all such
accounts if Excess Availability is greater than $150,000,000 or (y) $10,000,000
in the aggregate for all such accounts if Excess Availability is less than or
equal to $150,000,0000, provided, however, that, notwithstanding the above, an
account shall not be an Excluded Account if (x) a Control Agreement over such
account is entered into for the benefit of the Notes Agent or (y) such account
is a Core Concentration Account or a Collection Account.

“Excluded Subsidiaries” shall mean each QSPE.

“Fronting Sublimit” shall mean, (i) with respect to Citibank, as Issuing Lender,
$50,000,000 (or such greater amount as Citibank may approve in its sole
discretion), (ii) with respect to Barclays, as Issuing Lender, $50,000,000 (or
such greater amount as Barclays may approve in its sole discretion), (iii) with
respect to JPMCB, as Issuing Lender, $50,000,000 (or such greater amount as
JPMCB may approve in its sole discretion), (iv) with respect to Wells Fargo, as
Issuing Lender, $50,000,000 (or such greater amount as Wells Fargo may approve
in its sole discretion) and (v) with respect to any other Issuing Lender, such
amount as agreed between such Issuing Lender and AbitibiBowater.

“Maximum Letter of Credit Amount” shall mean $200,000,000.

“Maximum Swingline Amount” shall mean $60,000,000.

“Ontario Pension Regulations” shall mean the special funding relief regulations
under the Pension Benefits Act (Ontario) adopted in accordance with the CCAA
Plan and the Ontario Pension Agreement.

“Ontario Pension Regulations Condition” shall mean the adoption and
effectiveness of the Ontario Pension Regulations implementing the Ontario
Pension Agreement, which condition was satisfied on or about June 3, 2011.

“Payment Conditions” shall mean that at the time of each action or proposed
action and after giving effect thereto, each of the following conditions is
satisfied: (a) no Default or an Event of Default shall have occurred and be
continuing, (b) Excess Availability (on the date of such action or proposed
action after giving effect to any Loans incurred (or to be incurred) or Letters
of Credit issued (or to be issued) on such date in connection with such action
or proposed action) and Historical Excess Availability, calculated on a pro
forma basis in accordance with the definition thereof, shall equal or exceed
(x) 25% of the Total Commitment as then in effect or (y) 17.5% of the Total
Commitment as then in effect so long as, with respect to this clause (y),
AbitibiBowater shall have a Consolidated Fixed Charge Coverage Ratio of not less
than 1.10:1.00 for the Test Period then most recently ended for which financial
statements are available calculated on a pro forma basis in

 

4



--------------------------------------------------------------------------------

accordance with Section 1.04 as if such action or proposed action had occurred
on the first day of such Test Period, and (c) AbitibiBowater shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
AbitibiBowater certifying as to compliance with preceding clauses (a) and
(b) and demonstrating (in reasonable detail) the calculations required by
preceding clause (b).

“Quebec Pension Regulations” shall mean the special funding relief regulations
under the Supplemental Pension Plans Act (Quebec) adopted in accordance with the
CCAA Plan and the Quebec Pension Agreement.

“Quebec Pension Regulations Condition” shall mean the adoption and effectiveness
of the Quebec Pension Regulations implementing the Quebec Pension Agreement,
which condition was satisfied on or about August 17, 2011.

“Revolving Loan Maturity Date” shall mean October 28, 2016 (or if such day is
not a Business Day, the immediately preceding Business Day).

“U.S. Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary of
AbitibiBowater that is a Material Wholly-Owned Subsidiary (other than Excluded
Subsidiaries and any U.S. Borrowers), whether existing on the Closing Date or
established, created or acquired after the Closing Date, (b) each Subsidiary of
AbitibiBowater (other than Excluded Subsidiaries and any U.S. Borrowers), which
guarantees obligations under the Senior Secured Notes Documents, whether
existing on the Closing Date or established, created or acquired after the
Closing Date and (c) each other Domestic Subsidiary of AbitibiBowater that
becomes party to the Guarantee and Collateral Agreement as a “Guarantor” and
“Grantor”, in each case unless and until such time as the respective Subsidiary
is released from all of its obligations under the Security Documents to which it
is a party in accordance with the terms and provisions thereof.

“Weekly Borrowing Base Period” shall mean (a) any period (i) during the
occurrence and continuance of an Event of Default or (ii) (x) commencing on the
date on which the Excess Availability is less than an amount (the “Weekly
Reporting Amount”) at any time equal to the greater of (A) $75,000,000 and
(B) the lesser of (1) 15% of the Total Commitment as then in effect or (2) 15%
of the Total Borrowing Base as then in effect, and (y) ending on the first date
thereafter on which the Excess Availability has been equal to or greater than
the Weekly Reporting Amount for 45 consecutive days and (b) any other period
which the Borrowers elect to treat as a Weekly Borrowing Base Period by notice
to the Collateral Agent, which period (in the case of this clause (b)) shall
terminate upon notice thereof by the Borrowers to the Collateral Agent.

(d) The following definitions are added to Section 1.01 of the Credit Agreement
(in appropriate alphabetical order):

“Compliance Amount” shall mean an amount, at any time, equal to the greater of
(i) $60,000,000 and (ii) the lesser of (x) 12.5% of the Total Commitment at such
time and (y) 12.5% of the Total Borrowing Base at such time.

“Material Wholly-Owned Subsidiary” shall mean each Subsidiary of AbitibiBowater
that is both a Material Subsidiary and a Wholly-Owned Subsidiary.

 

5



--------------------------------------------------------------------------------

“Permitted Acquisition Payment Conditions” shall mean that at the time of each
action or proposed action and after giving effect thereto, each of the following
conditions is satisfied: (a) no Default or an Event of Default shall have
occurred and be continuing, (b) Excess Availability (on the date of such action
or proposed action after giving effect to any Loans incurred (or to be incurred)
or Letters of Credit issued (or to be issued) on such date in connection with
such action or proposed action) and Historical Excess Availability, calculated
on a pro forma basis in accordance with the definition thereof, shall equal or
exceed (x) 20% of the Total Commitment as then in effect or (y) 15% of the Total
Commitment as then in effect so long as, with respect to this clause (y),
AbitibiBowater shall have a Consolidated Fixed Charge Coverage Ratio of not less
than 1.10:1.00 for the Test Period then most recently ended for which financial
statements are available calculated on a pro forma basis in accordance with
Section 1.04 as if such action or proposed action had occurred on the first day
of such Test Period, and (c) AbitibiBowater shall have delivered to the
Administrative Agent a certificate of a Financial Officer of AbitibiBowater
certifying as to compliance with preceding clauses (a) and (b) and demonstrating
(in reasonable detail) the calculations required by preceding clause (b).

“Second Amendment Effective Date” means October 28, 2011.

“Specified Collection Accounts” shall mean, at all times prior to the date that
is 90 days following the Second Amendment Effective Date (or such later date as
is agreed by the Administrative Agent in its reasonable discretion) (the “Cutoff
Date”), the deposit accounts listed on Schedule 1.01(e) hereto; provided, that
the average daily balance (determined for the most recently completed calendar
month) held in all Specified Collection Accounts shall not at any time exceed
(x) $20,000,000 in the aggregate for all such accounts if Excess Availability is
greater than $150,000,000 or (y) $10,000,000 in the aggregate for all such
accounts if Excess Availability is less than or equal to $150,000,0000 (and, if
the foregoing condition would not be satisfied at any time, AbitibiBowater shall
re-designate one or more such accounts as not constituting Specified Collection
Accounts to the extent necessary (and absent any such designation, the
Administrative Agent may make such designation in its discretion)). It is
understood and agreed that on and after the Cutoff Date, none of the deposit
accounts set forth on Schedule 1.01(e) (and no other deposit accounts) shall
constitute Specified Collection Accounts.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, and its
successors.

(e) The first sentence of the definition of “Canadian Borrowing Base” in
Section 1.01 of the Credit Agreement is amended and restated to read in its
entirety as follows:

“Canadian Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the U.S. Dollar amount (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), without
duplication, of (a) 85% of the aggregate Outstanding Balance of Eligible
Canadian Accounts at such time plus (b) the lesser of (i) 65% of Eligible
Canadian Inventory at such time and (ii) 85% of the Net Orderly Liquidation
Value of Eligible Canadian Inventory at such time (in each case with respect to
clauses (i) and (ii) with any Eligible Canadian Inventory to be valued at the
lower of cost or market value thereof (net of any intercompany profit)), minus
(c) the sum (without duplication) of (i) the aggregate amount of Canadian
Qualified Secured Hedging Agreement Reserves for all Canadian Qualified Secured
Hedging Agreements, (ii) the aggregate amount of Canadian Qualified Secured Cash
Management Agreement Reserves for all Canadian Qualified Secured Cash Management
Agreements, (iii) the Canadian

 

6



--------------------------------------------------------------------------------

Priority Payables Reserve (iv) the Insurance Deductible Reserve with respect to
the Canadian Borrowing Base, (v) the Foreign Currency Adjustment with respect to
the Canadian Borrowing Base and (vi) the amount of any other Reserves in such
amounts and with respect to such matters, as the Collateral Agent in its
Discretion may establish from time to time.

(f) Clause (a) of the definition of “Canadian Priority Payables” in Section 1.01
of the Credit Agreement are amended and restated to read in its entirety as
follows:

the amount due on or prior to the date as of which the Canadian Borrowing Base
is to be determined and remaining unpaid at the time of determination by any
Canadian Loan Party (or any other Person for which any Canadian Loan Party has
joint and several liability), for which each Canadian Loan Party has an
obligation whether to remit to a Governmental Authority or other Person pursuant
to any applicable law, rule or regulation, in respect of (i) pension fund
obligations including employee and employer pension plan contributions
(including “normal cost”, “special payments” and any other payments in respect
of any funding deficiency or shortfall), (ii) employment insurance, (iii) goods
and services taxes, sales taxes, employee income taxes, excise tax and other
taxes payable or to be remitted or withheld, (iv) workers’ compensation,
(v) wages, salaries, commission or compensation, including vacation pay, and
(vi) other like charges and demands; in each case in respect of which any
Governmental Authority or other Person may claim a security interest,
hypothecation, prior claim, trust or other claim or Lien ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted
pursuant to the Security Documents (a “Priority Lien”); and

(g) The definition of “Canadian Pension Interim Period” in Section 1.01 of the
Credit Agreement is deleted in its entirety.

(h) Clauses (a) and (b) of the definition of “Collateral and Guarantee
Requirement” in Section 1.01 of the Credit Agreement are amended and restated to
read in their entirety as follows:

(a) the Administrative Agent shall have received from each U.S. Borrower and
each U.S. Subsidiary Guarantor either (i) counterparts of each of the Guarantee
and Collateral Agreement, the Intercreditor Agreement and the other Security
Documents (other than the Canadian Security Documents and the European Security
Documents), duly executed and delivered on behalf of such parties or (ii) in the
case of any Person that is required to become a U.S. Subsidiary Guarantor after
the Effective Date, joinder instruments in the form or forms specified in the
Guarantee and Collateral Agreement, the Intercreditor Agreement or the other
Security Documents (other than the Canadian Security Documents and the European
Security Documents), as applicable, under which such Loan Party becomes a party
to the applicable Guarantee and Collateral Agreement, the Intercreditor
Agreement or the other Security Documents (other than the Canadian Security
Documents and the European Security Documents), as applicable, duly executed and
delivered on behalf of such Loan Party;

(b) the Administrative Agent shall have received from each Canadian Borrower and
each Canadian Subsidiary Guarantor either (i) counterparts of each of the
Canadian Guarantee and Collateral Agreement and the other Canadian Security
Documents, duly executed and delivered on behalf of such parties or (ii) in the
case of any Person that is required to become a Canadian Subsidiary Guarantor
after the Effective Date, joinder instruments in the form or forms specified in
the Canadian Guarantee and

 

7



--------------------------------------------------------------------------------

Collateral Agreement or the other Canadian Security Documents, as applicable,
under which such Canadian Loan Party becomes a party to the applicable Canadian
Guarantee and Collateral Agreement or the other Canadian Security Documents, as
applicable, duly executed and delivered on behalf of such Canadian Loan Party;

(i) The first parenthetical in clause (h) of the definition of “Collateral and
Guarantee Requirement” in Section 1.01 of the Credit Agreement is amended and
restated to read in its entirety as follows:

(other than Excluded Accounts, the Note Collateral Account, the CIBC Cash
Collateral Account and the Specified Collection Accounts)

(j) Clause (g) of the definition of “Eligible Account” in Section 1.01 of the
Credit Agreement is amended by adding the following proviso to the end thereof:

“provided, that any International Account that is a Defaulted Account but that
is not otherwise ineligible for inclusion as an “Eligible Account” as a result
of the operation of any other clause of the definition of “Eligible Account”
shall be deemed to not be a Defaulted Account for purposes of this clause (g) if
and to the extent that such International Account is fully insured by the
Insurance Policy (for the avoidance of doubt, after giving effect to any
customer, country or other limitations set forth in the Insurance Policy)”.

(k) Clause (h) of the definition of “Eligible Account” in Section 1.01 of the
Credit Agreement is amended by deleting “(10% or more in the case of
International Accounts)”.

(l) Clause (q) of the definition of “Eligible Account” in Section 1.01 of the
Credit Agreement is amended by inserting “and” at the end thereof.

(m) The first sentence of the definition of “Issuing Lender” in Section 1.01 of
the Credit Agreement is amended and restated to read in its entirety as follows:

“Issuing Lender” shall mean (i) each of Citibank (except as otherwise provided
in Section 12.09), Barclays, JPMCB, Wells Fargo and any other Lender reasonably
acceptable to the Administrative Agent and AbitibiBowater which agrees to issue
Letters of Credit hereunder and (ii) solely with respect to each Existing Letter
of Credit, the issuing lender thereof as set forth on Schedule 3.01.

(n) The definition of “Lead Arrangers” in Section 1.01 of the Credit Agreement
is amended and restated to read in its entirety as follows:

“Lead Arrangers” shall mean Citigroup Global Markets, Inc., Barclays Capital,
the investment banking division of Barclays, J.P. Morgan Securities LLC and
Wells Fargo Capital Finance, LLC, in their capacities as Joint Lead Arrangers in
respect of the credit facilities hereunder, and any successors thereto.

(o) The definition of “Material Subsidiary” in Section 1.01 of the Credit
Agreement is amended by deleting the last sentence thereof in its entirety.

 

8



--------------------------------------------------------------------------------

(p) The definition of “Syndication Agent” in Section 1.01 of the Credit
Agreement is amended by deleting “Bank PLC,” immediately following “the
investment banking division of Barclays”.

(q) The first sentence of the definition of “U.S. Borrowing Base” in
Section 1.01 of the Credit Agreement is amended and restated to read in its
entirety as follows:

“U.S. Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the U.S. Dollar amount (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), without
duplication, of (a) 85% of the aggregate Outstanding Balance of Eligible U.S.
Accounts at such time plus (b) the lesser of (i) 65% of Eligible U.S. Inventory
at such time and (ii) 85% of the Net Orderly Liquidation Value of Eligible U.S.
Inventory at such time (in each case with respect to clauses (i) and (ii) with
any Eligible U.S. Inventory to be valued at the lower of cost or market value
thereof (net of any intercompany profit)), minus (c) the sum (without
duplication) of (i) the aggregate amount of U.S. Qualified Secured Hedging
Agreement Reserves for all U.S. Qualified Secured Hedging Agreements, (ii) the
aggregate amount of U.S. Qualified Secured Cash Management Agreement Reserves
for all U.S. Qualified Secured Cash Management Agreements, (iii) the Insurance
Deductible Reserve with respect to the U.S. Borrowing Base; and (iv) the amount
of any other Reserves, in such amounts and with respect to such matters, as the
Collateral Agent in its Discretion may establish from time to time with respect
to the U.S. Borrowing Base.

(r) Schedule 1.01(e) to this Amendment is added as Schedule 1.01(e) to the
Credit Agreement.

(s) Clause (iv) of Section 2.14(a) of the Credit Agreement is amended and
restated to read in its entirety as follows:

the aggregate amount of all Incremental Commitments permitted to be provided
pursuant to this Section 2.14 shall not exceed in the aggregate $200,000,000,

(t) The parenthetical reading “(other than Excluded Accounts and other than the
Note Collateral Account)” appearing in the first sentence of Section 5.03(b) of
the Credit Agreement is amended and restated (in both instances in which it
appears) to read in its entirety as follows:

(other than Excluded Accounts, the Note Collateral Account and the Specified
Collection Accounts)

(u) The parenthetical reading “(other than Excluded Accounts and other than the
Note Collateral Account and the CIBC Cash Collateral Account)” appearing in the
first sentence of Section 5.03(c) of the Credit Agreement is amended and
restated (in both instances in which it appears) to read in its entirety as
follows:

(other than Excluded Accounts, the Note Collateral Account, the CIBC Cash
Collateral Account and the Specified Collection Accounts)

(v) The first sentence of Section 8.05(a) of the Credit Agreement is amended and
restated to read in its entirety as follows:

 

9



--------------------------------------------------------------------------------

AbitibiBowater has delivered to the Lenders its audited financial statements for
the fiscal year ended December 31, 2010, together with its annual report on Form
10-K with respect to such fiscal year and its most recent quarterly report on
Form 10-Q with respect to the fiscal quarter ended June 30, 2011, both filed
with the Securities and Exchange Commission.

(w) Section 8.06 of the Credit Agreement is amended and restated to read in its
entirety as follows:

Section 8.06 No Material Adverse Effect

Since December 31, 2010 there has been no event or condition that has had, or
could reasonably be expected to have, a Material Adverse Effect.

(x) Section 8.13 of the Credit Agreement is amended and restated to read in its
entirety as follows:

Section 8.13 No Material Misstatements

The information furnished in writing by or on behalf of AbitibiBowater or any
Borrower to any Lead Arranger, any Agent or any Lender in connection with the
transactions contemplated in this Agreement and the other Loan Documents, when
taken as a whole, as of the date such information was so furnished, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, taken as a whole, not materially misleading,
provided that to the extent any such information therein was based upon or
constitutes a forecast or projection or pro forma financial information, each of
AbitibiBowater and each Borrower represents only that it acted in good faith and
utilized reasonable assumptions, due and careful consideration and the
information actually known to Responsible Officers of such Person at the time in
the preparation of such information.

(y) Clause (a) of Section 9.04 of the Credit Agreement is amended and restated
to read in its entirety as follows:

within 105 days (or such earlier date on which AbitibiBowater is required
(giving effect to any extensions granted by the SEC) to make any public filing
of such information) after the end of each fiscal year, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows,
showing the financial condition of AbitibiBowater and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and their results of
operations during such fiscal year, all audited by PricewaterhouseCoopers LLP or
other independent auditors of recognized national standing and accompanied by an
opinion of such accountants (which shall not contain any qualification or
exception as to scope or going concern) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of AbitibiBowater and its Subsidiaries on a
consolidated basis in accordance with GAAP;

(z) Clause (b) of Section 9.04 of the Credit Agreement is amended and restated
to read in its entirety as follows:

within 60 days (or such earlier date on which AbitibiBowater is required (giving
effect to any extensions granted by the SEC) to make any public filing of such
information) after the

 

10



--------------------------------------------------------------------------------

end of each of the first three fiscal quarters of each fiscal year, its
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows, showing the financial condition of
AbitibiBowater and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and their results of operations during such fiscal quarter
and the then-elapsed portion of the fiscal year (it being understood that such
information shall be in reasonable detail and certified by a Financial Officer
of AbitibiBowater as fairly presenting in all material respects the financial
condition and results of operations of AbitibiBowater and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of notes);

(aa) Clause (c) of Section 9.04 of the Credit Agreement is amended and restated
to read in its entirety as follows:

within 30 days after the end of each of the first two months of each fiscal
quarter, and within 60 days (or such earlier date on which AbitibiBowater is
required (giving effect to any extensions granted by the SEC) to make any public
filing of such information) after the end of the third month of each fiscal
quarter, in each case ending during a Compliance Period, the monthly unaudited
consolidated balance sheet and related consolidated statement of income of
AbitibiBowater and its Subsidiaries on a consolidated basis in accordance with
GAAP for such period, subject to normal year-end audit adjustments, normal
quarterly adjustments and allocations and the absence of notes, in each case,
certified by a Financial Officer of AbitibiBowater as being prepared on a
consistent basis with its monthly accounting and bookkeeping practices;

(bb) The proviso in Section 9.06(b) of the Credit Agreement is amended and
restated to read in its entirety as follows:

provided, however, so long as no Event of Default and no Dominion Period exists,
the Collateral Agent may only make one request in respect of each of clause
(x) and (y) above during each fiscal year (or, during any period (A) commencing
on the date on which the Excess Availability is less than 40% of the Total
Commitment as then in effect and (B) ending on the first date thereafter on
which the Excess Availability has been equal to or greater than 40% of the Total
Commitment as then in effect for 40 consecutive days, up to two requests in
respect of each of clause (x) and (y) above during each fiscal year), in each
case at the reasonable cost of the Borrowers.

(cc) The phrase “Material Subsidiary” in Section 9.09(b) of the Credit Agreement
is replaced, in each instance, with the phrase “Material Wholly-Owned
Subsidiary”.

(dd) The parenthetical appearing in Section 9.10(d) of the Credit Agreement is
amended and restated to read in its entirety as follows:

(other than cash held in Excluded Accounts or the Specified Collection Accounts)

(ee) The phrase “Payment Conditions” in Section 10.04(e)(v) of the Credit
Agreement is replaced with the phrase “Permitted Acquisition Payment
Conditions”.

(ff) Section 10.05(a) of the Credit Agreement is amended and restated to read in
its entirety as follows:

 

11



--------------------------------------------------------------------------------

Declare or make, directly or indirectly, any Restricted Payment or set aside any
amount for any such purpose unless the Payment Conditions are satisfied both
before and after giving effect to such Restricted Payment.

(gg) The parenthetical reading “(other than Excluded Accounts and other than the
Note Collateral Account)” appearing in Section 10.14(b) of the Credit Agreement
is amended and restated to read in its entirety as follows:

(other than Excluded Accounts, the Note Collateral Account, the CIBC Cash
Collateral Account and the Specified Collection Accounts)

(hh) The ratio “1.10:1.00” in Section 10.15 of the Credit Agreement is replaced
with the ratio “1.00:1.00”.

(ii) Clause (d) of Section 10.16 of the Credit Agreement is amended by inserting
“and the Specified Collection Accounts” immediately following “(which, in
accordance with Section 9.12(b), shall be set forth on Part D of Schedule
10.16)”.

(jj) Section 10.19 of the Credit Agreement is deleted in its entirety.

(kk) The reference to clause (i) of the definition of Base Rate in Section 13.07
of the Credit Agreement is replaced with a reference to clause (a) of the
definition of Base Rate.

SECTION 3. Waiver. The Administrative Agent and each Lender hereby acknowledge
and agree that the Loan Parties have used use commercially reasonable efforts to
obtain the items listed on Exhibit A hereto and waive any further requirement
that the Loan Parties obtain such items.

SECTION 4. Amendment to Guarantee and Collateral Agreement. Section 4.04(b) of
the Guarantee and Collateral Agreement is amended by inserting “and any
Specified Collection Account” immediately following “Excluded Account”.

SECTION 5. Amendment to Canadian Guarantee and Collateral Agreement.
Section 4.04(b) of the Canadian Guarantee and Collateral Agreement is amended by
(i) inserting “, any Specified Collection Account” immediately following
“Excluded Account” and (ii) adding the following sentence to the end thereof:
“To the extent of any conflict or inconsistency between the requirements of the
Grantors to enter into Control Agreements set out in (i) this Section 4.04(b)
and (ii) Section 10.9 of the deed of hypothec and issue of bonds entered into on
December 3, 2010 by the Grantors (as defined therein) in favour of Citibank,
N.A. in its capacity as fondé de pouvoir, this Section 4.04(b) shall govern.”

SECTION 6. Changes in Lenders and Participations. With effect from and including
the date this Amendment becomes effective in accordance with Section 10 hereof:

(a) Each Person listed in Schedule 1.01(a) hereto which is not a party to the
Credit Agreement immediately prior to the effectiveness of this Amendment (a
“New Lender”) shall become a Lender party to the Credit Agreement.

(b) Each Person listed in Schedule 1.01(a) hereto shall have a US Facility
Commitment and a Canadian Facility Commitment in the applicable amount set forth
in Schedule 1.01(a) to this Amendment, which shall replace Schedule 1.01(a) to
the Credit Agreement.

 

12



--------------------------------------------------------------------------------

(c) Each New Lender with a US Facility Commitment shall make new US Facility
Revolving Loans to the US Borrowers in an amount such that, after giving effect
thereto, the aggregate amount of such US Facility Revolving Loans shall bear the
same relationship to the US Facility Commitment of such New Lender as the
outstanding US Facility Revolving Loans of the other US Facility Lenders bear to
their US Facility Commitments, such new US Facility Revolving Loans to be
allocated ratably among all outstanding Borrowings of US Facility Revolving
Loans and to be deemed part of such outstanding Borrowings.

(d) Each New Lender with a Canadian Facility Commitment shall make new Canadian
Facility Revolving Loans to the US Borrowers and the Canadian Borrowers in an
amount such that, after giving effect thereto, (i) the aggregate amount of such
US Borrower Canadian Facility Revolving Loans shall bear the same relationship
to the Canadian Facility Commitment of such New Lender as the outstanding US
Borrower Canadian Facility Revolving Loans of the other Canadian Facility
Lenders bear to their Canadian Facility Commitments, such new US Borrower
Canadian Facility Revolving Loans to be allocated ratably among all outstanding
Borrowings of US Borrower Canadian Facility Revolving Loans and to be deemed
part of such outstanding Borrowings and (ii) the aggregate amount of such
Canadian Borrower Revolving Loans shall bear the same relationship to the
Canadian Facility Commitment of such New Lender as the outstanding Canadian
Borrower Revolving Loans of the other Canadian Facility Lenders bear to their
Canadian Facility Commitments, such new Canadian Borrower Revolving Loans to be
allocated ratably among all outstanding Borrowings of Canadian Borrower
Revolving Loans and to be deemed part of such outstanding Borrowings.

(e) The participations of the US Facility Lenders in outstanding US Facility
Letters of Credit and their obligations with respect to outstanding US Facility
Swingline Loans shall be redetermined on the basis of the US Facility
Commitments set forth in Schedule 1.01(a) to this Amendment. The participations
of the Canadian Facility Lenders in outstanding Canadian Facility Letters of
Credit and their obligations with respect to outstanding Canadian Facility
Swingline Loans shall be redetermined on the basis of the Canadian Facility
Commitments set forth in Schedule 1.01(a) to this Amendment.

(f) Any Lender party to the Credit Agreement but not listed in Schedule 1.01(a)
to this Amendment (a “Departing Lender”) shall cease to be a Lender party to the
Credit Agreement, shall cease to have any Commitment under the Credit Agreement,
any participation in outstanding Letters of Credit or any obligation with
respect to outstanding Swingline Loans, and all accrued fees and other amounts
payable under the Credit Agreement for the account of such Lender shall be due
and payable on such date; provided that the provisions of Sections 2.10, 2.11,
3.06, 5.04, 13.01 and 13.06 of the Agreement shall continue to inure to the
benefit of each such Lender.

(g) Any Lender which is not a New Lender, but whose US Facility Commitment
and/or Canadian Facility Commitment is increased in Schedule 1.01(a) hereto
above that previously in effect shall be deemed a New Lender for purposes of
Sections 6(c) and 6(d) above to the extent of such increase, and any such Lender
whose US Facility Commitment and/or Canadian Facility Commitment is so decreased
shall be deemed a Departing Lender for purposes of Section 6(f) above to the
extent of such decrease.

SECTION 7. Change of Address. In accordance with Section 13.03 of the Credit
Agreement, each Loan Party hereby designates as its address for notices and
other communications 111 Duke, Montreal (Quebec) H3C 2M1, effective as of
November 15, 2011. The Administrative Agent and the Lenders hereby acknowledge
such designation.

 

13



--------------------------------------------------------------------------------

SECTION 8. Representations of Borrower. Each of the Borrowers represents and
warrants that (a) the representations and warranties of the Borrowers set forth
in Section 8 of the Credit Agreement and in the Loan Documents will be true and
correct in all material respects on and as of the Second Amendment Effective
Date with the same effect as though such representations and warranties had been
made on and as of the Second Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date), (b) no Default
or Event of Default will have occurred and be continuing on the Second Amendment
Effective Date and (c) the aggregate balance as of September 30, 2011 for all
Specified Collection Accounts does not exceed $4,000,000.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of an original executed counterpart hereof.

SECTION 10. Effectiveness. This Amendment shall become effective on the date
when the following conditions are met (the “Second Amendment Effective Date”):

(a) The Administrative Agent shall have received from each of the Loan Parties
and the Lenders (including each New Lender and each Lender that is not a
Departing Lender), (x) a counterpart of this Amendment signed on behalf of such
party or (y) evidence satisfactory to the Administrative Agent (which may
include a facsimile or other electronic transmission) that such party has signed
a counterpart of this Amendment.

(b) The Administrative Agent shall have received a favorable written opinion of
each of (i) Troutman Sanders LLP, U.S. counsel for the Loan Parties, and
Stikeman Elliott LLP, Canadian counsel for the Loan Parties and (ii) such local
counsel reasonably acceptable to the Administrative Agent, in each case
(A) dated the Second Amendment Effective Date, (B) addressed to the
Administrative Agent, the Collateral Agent and the Lenders, and (C) covering
such customary legal matters relating to this Amendment and the other Loan
Documents as the Administrative Agent shall reasonably request and in form and
substance reasonably satisfactory to the Administrative Agent. AbitibiBowater
and the other Loan Parties hereby instruct their counsel to deliver such
opinions.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or equivalent organizational documents), including
all amendments thereto, of each Loan Party, and a certificate as to the good
standing (or the equivalent thereof) of each Loan Party as of a recent date from
such Secretary of State or other Governmental Authority; (ii) a certificate of a
Responsible Officer of each Loan Party dated the Second Amendment Effective Date
and certifying (A) that attached thereto is a true and complete copy of the by
laws (or equivalent organizational documents) of such Loan Party as in effect on
the Second Amendment Effective Date; (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors or
comparable authority of such Loan Party authorizing the execution and delivery
of this Amendment (and any other agreement relating thereto), and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation (or equivalent
organizational documents) of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of

 

14



--------------------------------------------------------------------------------

good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing this Amendment
and/or any other Loan Document on behalf of such Loan Party (and each of the
foregoing in sub-clauses (i) and (ii) shall be in form and substance reasonably
acceptable to the Administrative Agent); (iii) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (ii) above; and (iv) such
other documents as the Administrative Agent may reasonably request.

(d) The conditions precedent set forth in Section 7.01 of the Credit Agreement
shall be satisfied as of the Second Amendment Effective Date (with the
occurrence of the Second Amendment Effective Date being deemed to be a Credit
Event for purposes of this condition), and the Administrative Agent shall have
received a certificate, dated the Second Amendment Effective Date and signed by
a Financial Officer of and on behalf of AbitibiBowater, confirming compliance
with the foregoing.

(e) The Borrowers shall have paid all expenses of the Agents payable pursuant to
Section 13.01(a) of the Credit Agreement to the extent invoiced on or prior the
Second Amendment Effective Date (including, without limitation, the reasonable
fees and disbursements of counsel to the Agents).

(f) The Administrative Agent shall have received (i) for the account of the
Lenders, (x) consent fees in an aggregate amount equal to 0.25% of Total
Commitment on Second Amendment Effective Date and (y) all fees accrued through
the Second Amendment Effective Date under the Credit Agreement in respect of the
Commitments, Loan and Letters of Credit and (ii) all other fees that the
Borrowers shall have agreed in writing to pay to the Administrative Agent
(whether for its own account or for the account of the Lenders) on or prior to
the Second Amendment Effective Date.

(g) The Administrative Agent shall have received a flood determination notice
with respect to each Mortgage to the extent required by law or regulations.

SECTION 11. Mortgages. As soon as is practicable, but in any event within 90
days after the Second Amendment Effective Date (or such longer period as agreed
by the Administrative Agent), the Borrowers, at their sole cost and expense,
shall deliver or cause to be delivered to the Administrative Agent (i) an
amendment to each Mortgage giving effect to this Amendment (each a “Mortgage
Amendment”), (ii) an opinion of local counsel in form reasonably acceptable to
the Administrative Agent in the jurisdiction that the property covered by such
Mortgage is located in order to assure the continued effectiveness of the lien
created by such Mortgage as modified by such Mortgage Amendment and (iii) such
other documents relating to the Mortgaged Properties as reasonably requested in
writing by the Administrative Agent.

SECTION 12. Reference To and Effect Upon the Loan Documents.

(a) Except as expressly set forth herein, all terms, conditions, covenants,
representations and warranties contained in each of the Loan Documents and all
rights of the Agents, the Issuing Lenders, the Swingline Lenders and the Lenders
and all obligations of the Loan Parties, shall remain in full force and effect.
The Loan Parties hereby confirm that the Loan Documents are in full force and
effect and are hereby ratified and confirmed in all respects. Without limiting
the foregoing, each Loan Party hereby confirms that the Security Documents to
which such Loan Party is a party and all of the Collateral described therein do,
and shall continue to, guarantee and secure

 

15



--------------------------------------------------------------------------------

the payment of all of the Obligations and the Secured Obligations (as applicable
and, in each case, as defined and subject to the limitations set forth therein).

(b) The parties hereto acknowledge and agree that (i) this Amendment and the
other agreements, documents and instruments executed and delivered in connection
herewith do not constitute a novation, payment and reborrowing, or termination
of the obligations and liabilities of the Loan Parties under the Credit
Agreement, the Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, each as in effect prior to the Second Amendment Effective
Date, and (ii) such obligations and liabilities are in all respects continuing
(as amended hereby) with only the terms thereof being modified as provided in
this Amendment.

(c) This Amendment shall constitute a Loan Document for all purposes of the Loan
Documents.

SECTION 13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

U.S. BORROWERS: ABITIBIBOWATER INC. By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann
Longworth   Title:   Senior Vice President and Chief Financial Officer

ABIBOW US INC., as successor to Bowater Incorporated, as a U.S. Borrower

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Vice President
and Chief Financial Officer

ABIBOW RECYCLING LLC, as successor to Abitibi-Consolidated Corp., as a U.S.
Borrower

By:

  ABITIBIBOWATER INC., its Sole Member By:   /s/ Jo-Ann Longworth   Name:  
Jo-Ann Longworth   Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

CANADIAN BORROWER:

ABIBOW CANADA INC., as successor to Abitibi-Consolidated Inc., as a Canadian
Borrower

By:

  /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Vice President and
Chief Financial Officer U.S. GUARANTORS: ABITIBI CONSOLIDATED SALES LLC

By:

  ABITIBIBOWATER INC., its Sole Member

By:

  /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Senior Vice
President and Chief Financial Officer AUGUSTA NEWSPRINT COMPANY LLC

By:

 

ABITIBI CONSOLIDATED SALES LLC, its Manager

By:

 

ABITIBIBOWATER INC., its Sole Member

By:

  /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Senior Vice
President and Chief Financial Officer

[Signature page to Amendment]



--------------------------------------------------------------------------------

AUGUSTA NEWSPRINT HOLDING LLC By:   ABITIBI CONSOLIDATED SALES LLC, its Member
By:   ABITIBIBOWATER INC., its Sole Member By:   /s/ Jo-Ann Longworth   Name:  
Jo-Ann Longworth   Title:  

Senior Vice President and

Chief Financial Officer

BOWATER NEWSPRINT SOUTH LLC By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann
Longworth   Title:   Manager BOWATER NUWAY MID-STATES INC. By:   /s/ Jo-Ann
Longworth   Name:   Jo-Ann Longworth   Title:  

Vice President and Chief

Financial Officer

[Signature page to Amendment]



--------------------------------------------------------------------------------

DONOHUE CORP. By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Vice President and Chief

Financial Officer

LAKE SUPERIOR FOREST PRODUCTS INC. By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann
Longworth   Title:  

Vice President and Chief

Financial Officer

CANADIAN GUARANTORS: ABITIBIBOWATER CANADA INC. By:   /s/ Jo-Ann Longworth  
Name:   Jo-Ann Longworth   Title:  

Vice President and Chief

Financial Officer

BOWATER CANADIAN LIMITED By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth  
Title:  

Vice President and Chief

Financial Officer

BOWATER LAHAVE CORPORATION By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth
  Title:  

Vice President and Chief

Financial Officer

[Signature page to Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Lender and as fondé
de pouvoir under the deed of hypothec referenced in Section 5 hereof

By:   /s/ Matthew Paquin   Name:   Matthew Paquin   Title:   Vice President and
Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

Citibank, N.A., Canadian Branch, as Lender By:   /s/ Isabelle Cote   Name:  
Isabelle Cote   Title:   Authorized Signatory

[Signature page to Amendment]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:   /s/ Craig J. Malloy   Name:   Craig J. Malloy
  Title:   Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender By:   /s/ Peter S. Predun   Name:   Peter
S. Predun   Title:   Executive Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC, as Lender By:   /s/ Thomas Forbath   Name:  
Thomas Forbath   Title:   Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance Corporation Canada, as Lender By:   /s/ Raymond
Eghobamien   Name:   Raymond Eghobamien   Title:   Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a U.S. Lender By:   /s/ William J. Kennedy   Name:  
William J. Kennedy   Title:   Vice President Bank of Montreal, as a Canadian
Lender By:   /s/ Sean P. Gallaway   Name:   Sean P. Gallaway   Title:   Vice
President

[Signature page to Amendment]



--------------------------------------------------------------------------------

CIBC Inc., as Lender By:   /s/ Dominic Sorresso   Name:   Dominic Sorresso  
Title:   Executive Director CIBC Inc., as Lender By:   /s/ Eoin Roche   Name:  
Eoin Roche   Title:   Executive Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, as Lender By:   /s/ Jens Paterson   Name:  
Jens Paterson   Title:   Executive Director

 

Canadian Imperial Bank of Commerce, as Lender By:   /s/ Ben Fallico   Name:  
Ben Fallico   Title:   Executive Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

Export Development Canada, as Lender By:   /s/ Christiane de Billy   Name:  
Christiane de Billy   Title:   Financing Manager

 

By:   /s/ David Kneebone   Name:   David Kneebone   Title:   Financing Manager

[Signature page to Amendment]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:   /s/ David Angel   Name:   David Angel  
Title:   Director

 

By:   /s/ David Loewen   Name:   David Loewen   Title:   Director

[Signature page to Amendment]



--------------------------------------------------------------------------------

Siemens Financial Services, Inc., as Lender By:   /s/ Anthony Casciano   Name:  
Anthony Casciano   Title:   Managing Director

 

By:   /s/ Paul Ramseur   Name:   Paul Ramseur   Title:   Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

TD Bank, N.A., as Lender By:   /s/ Al Forzano   Name:   Al Forzano   Title:  
Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as Lender By:   /s/ Robert Fasken   Name:   Robert
Fasken   Title:   Vice President

 

By:   /s/ Darcy Mack   Name:   Darcy Mack   Title:   Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

Royal Bank of Canada, as Lender By:   /s/ Julita Tyszewiez   Name:   Julita
Tyszewiez   Title:   Attorney in Fact

[Signature page to Amendment]



--------------------------------------------------------------------------------

CIT Bank, as Lender By:   /s/ Benjamin Haslam   Name:   Benjamin Haslam   Title:
  Authorized Signatory

[Signature page to Amendment]



--------------------------------------------------------------------------------

Schedule 1.01(a)

COMMITMENTS

 

Lender

   Total
Commitment      US Facility
Commitment      Canadian Facility
Commitment  

Citibank, N.A.

   $ 25,442,073.18       $ 25,442,073.18      

Citibank, N.A., Canadian Branch

   $ 40,182,926.82          $ 40,182,926.82   

Barclays Bank PLC

   $ 65,625,000.00       $ 25,442,073.17       $ 40,182,926.83   

JPMorgan Chase Bank, N.A.

   $ 65,625,000.00       $ 25,442,073.17       $ 40,182,926.83   

Wells Fargo Capital Finance, LLC

   $ 25,442,073.17       $ 25,442,073.17      

Wells Fargo Capital Finance Corporation Canada

   $ 40,182,926.83          $ 40,182,926.83   

Bank of Montreal

   $ 52,500,000.00       $ 11,524,390.24       $ 40,975,609.76   

CIBC Inc.

   $ 11,524,390.24       $ 11,524,390.24      

Canadian Imperial Bank of Commerce

   $ 40,975,609.76          $ 40,975,609.76   

Export Development Canada

   $ 52,500,000.00       $ 11,524,390.24       $ 40,975,609.76   

The Bank of Nova Scotia

   $ 50,000,000.00       $ 10,975,609.76       $ 39,024,390.24   

Siemens Financial Services, Inc.

   $ 50,000,000.00       $ 16,666,666.67       $ 33,333,333.33   

TD Bank, N.A.

   $ 7,682,926.83       $ 7,682,926.83      

The Toronto-Dominion Bank

   $ 27,317,073.17          $ 27,317,073.17   

Royal Bank of Canada

   $ 25,000,000.00       $ 8,333,333.33       $ 16,666,666.67   

CIT Bank

   $ 20,000,000.00       $ 20,000,000.00         

 

 

    

 

 

    

 

 

 

GRAND TOTAL

   $ 600,000,000.00       $ 200,000,000.00       $ 400,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(e)

SPECIFIED COLLECTION ACCOUNTS

 

Loan Party

   Bank    Account
Number

AbiBow Recycling LLC

   Bank of America    —6482

Abitibi Consolidated Sales LLC

   Bank of America    —1568

Abitibi Consolidated Sales LLC

   Bank of America    —1576

AbiBow Canada Inc.

   Royal Bank of Canada    —-202-0

AbiBow Canada Inc.

   Royal Bank of Canada    —-476-7

AbiBow Canada Inc.

   Royal Bank of Canada    —-277-8

AbiBow Canada Inc.

   Citibank N.A.    —2004

AbiBow Canada Inc.

   Citibank N.A.    —2249

AbiBow Canada Inc.

   Citibank N.A.    —3003

AbiBow Canada Inc.

   Citibank N.A.    —8004

AbiBow Canada Inc.

   Citibank N.A.    —7011

AbiBow Canada Inc.

   Citibank N.A.    —1009

AbiBow Canada Inc.

   Citibank N.A.    —9463

AbiBow Canada Inc.

   Citibank N.A.    —5548

AbiBow Canada Inc.

   Citibank N.A.    —7002



--------------------------------------------------------------------------------

EXHIBIT A

WAIVED POST CLOSING ITEMS

1. Delivery of discharge with respect to Registration No. 08-0170461-0003 in
favor of Citibank, N.A. filed in Quebec.

2. Delivery of Estoppel Letter from Sun Life Assurance Company of Canada, as
Agent, with respect to Registration No. 2002497 filed in Newfoundland and
Labrador.